Order denying appellant’s application to compel the respondent to add his name to the payroll for a period of 133% days of alleged accumulated vacation pay, and dismissing his petition, with leave to serve an amended petition, unanimously affirmed, with twenty-five dollars costs and disbursements. Under section 71 of the Public Officers Law, the respondent, in his discretion, had the power to terminate appellant’s leave with pay. Appellant obtained no vested right to continue on a paid leave by reason of the memorandum signed on February 16, 1943, by the respondent. Present — Hagarty, Acting P. J., Carswell, Johnston, Lewis and Aldrich, JJ.